Citation Nr: 1748942	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-09 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased initial disability rating for hearing loss, rated as noncompensable (zero percent) prior to June 10, 2015, and 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to June 1978.  He had additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In a July 2015 rating decision, the RO increased the initial noncompensable rating for hearing loss to 10 percent.  Although a higher rating has been assigned, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran limited his appeal to the issue identified on the title page.

In August 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  Prior to June 10, 2015, the Veteran's hearing loss was manifested by no worse than level I hearing impairment in the right ear and no worse than level V hearing in the left ear.

2.  Since June 10, 2015, the Veteran's hearing loss was manifested by no worse than level II hearing impairment in the right ear and no worse than level VI hearing in the left ear.



CONCLUSIONS OF LAW

1.  Prior to June 10, 2015, the criteria for an initial compensable disability rating for hearing loss were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  Since June 10, 2015, the criteria for a disability rating in excess of 10 percent for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating hearing loss impairment, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss evaluations range from noncompensable (zero percent) to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests, in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

In cases of exceptional hearing impairment, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined, separately for each ear, from either Table VI or Table VIa ("Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average"), whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, either Table VI or VIa will be used, whichever results in the higher numeral.  The numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Schedular Rating

At the August 2017 Board hearing, the Veteran contended that his hearing loss should be rating as 10 percent disabling since the effective date of service connection for hearing loss.

The Veteran was afforded VA examinations, with puretone audiometry measurements and Maryland CNC Test results, in June 2011 and June 2015.

In June 2011, puretone threshold measurements, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
10
20
50
60
35
LEFT
10
70
50
60
57.5

The average puretone thresholds were 35 in the right ear and 57.5 (rounded up to 58) in the left ear.  Speech discrimination using the Maryland CNC Test revealed scores of 96 percent in the right ear and 84 percent in the left ear.  The audiometric results correspond to level I hearing in the right ear and level III hearing in the left ear using Table VI.  See 38 C.F.R. § 4.85(h).

However, in this case, 38 C.F.R. § 4.86(b) applies because, in the left ear, the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Using Table VIa, the results correspond to level I hearing in the right ear and level V hearing in the left ear.  The higher Roman numeral designations from using Tables VI and VIa results in the assignment of a noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII.

In June 2015, puretone threshold measurements, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
20
20
60
60
40
LEFT
20
75
75
90
65

The average puretone thresholds were 40 in the right ear and 65 in the left ear.  Speech discrimination using the Maryland CNC Test revealed scores of 90 percent in the right ear and 80 percent in the left ear.  The audiometric results correspond to level II hearing in the right ear and level IV hearing in the left ear using Table VI.  See 38 C.F.R. § 4.85(h).

However, as described above, 38 C.F.R. § 4.86 applies because, in the left ear, the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Using Table VIa, the results correspond to level I hearing in the right ear and level VI hearing in the left ear.  Using the higher Roman numeral designations for both ears from Tables VI and VIa results in the assignment of a 10 percent rating.  See 38 C.F.R. § 4.85, Table VII.

There are no other audiograms of record conducted during the relevant time period that are available for consideration here.  Even considering the Veteran's audiograms in his service treatment records (STRs), none of them show hearing loss measurements worse than what was shown at the June 2011 VA examination, and thus, the STRs do not support that the June 2011 audiogram was inadequate.

The Board acknowledges the Veteran's assertions that the June 2011 VA examination is inadequate because he believes that his hearing loss was of the same severity at the June 2011 examination as it was at the June 2015 examination.  However, there is nothing in the record to suggest that the June 2011 examination was inadequate, despite the Veteran's assertion that it was only 15 minutes long.  Even though the Veteran contends that he has hearing loss that warrants a 10 percent rating since the effective date of service connection for hearing loss, the objective evidence does not support this assertion.  The Board affords the competent, objective hearing loss measurements more probative value than the Veteran's lay statements with regard to the severity of his hearing loss.

Prior to June 10, 2015, the Board finds that the Veteran had hearing loss for VA purposes, but that such hearing loss did not rise to a level warranting a compensable rating, despite the Veteran's belief otherwise.  Similarly, a rating in excess of 10 percent is not warranted since June 10, 2015, because the objective evidence indicates only a 10 percent rating is appropriate, and the Veteran does not contend otherwise.

The Board notes that the effective date for an increased rating is predicated on when the increase in the level of disability can be ascertained and not necessarily the date the evidence is created.  See Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  However, unlike in Swain, the June 2015 VA examination results did not serve to validate earlier evidence that showed an increase.  Here, a factually ascertainable increase to a level of 10 percent is not shown until the June 2015 VA examination.

The Board has considered the benefit-of-the-doubt rule.  However, because the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for hearing loss prior to June 10, 2015, and for a rating in excess of 10 percent thereafter, the Board concludes that the benefit-of-the-doubt rule is not applicable here.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  Accordingly, a rating in excess of zero percent for the Veteran's service-connected hearing loss is not warranted prior to June 10, 2015, and a rating in excess of 10 percent is not warranted thereafter, and thus, the appeal is denied.

Extraschedular Consideration

In a May 2013 VA Form 646, the Veteran's representative expressly raised the issue of whether an extraschedular rating should be considered.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

First, VA's policy for conducting audiological examinations has been upheld.  See Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007).  Thus, any contention as to the adequacy of the type of audiological examination conducted does not serve as a basis for an extraschedular rating.

Next, the VA examinations were adequate in the context of a potential extraschedular rating analysis as they fully described the functional effects caused by the hearing loss.  See Martinak, 21 Vet. App. at 454-56.  It was noted by the examiners that the Veteran experiences hearing difficulty, problems listening to people talk without hearing aids and having to watch them talk without hearing aids.  These were adequate examinations in eliciting this information.  Thus, this aspect does not serve as a basis for an extraschedular rating or a remand for another VA examination.

Additionally, 38 C.F.R. § 4.86(b), which applies to the Veteran's case, allows for higher ratings for exceptional patterns of hearing.  Thus, there are some built-in exceptional or unusual hearing impairment patterns that resulted in a higher rating for the Veteran.

Moreover, in the recent decision of Doucette v. Shulkin, 28 Vet. App. 366, 370-71 (2017), it was held that the hearing loss rating criteria contemplate the functional effects of difficulty hearing and understanding speech.  Similar to Doucette, although having hearing difficulty with greater problems without hearing aids is not expressly listed as a symptom, these are the types of functional effects that derive from the contemplated hearing impairment.  Therefore, an extraschedular rating is not warranted on this basis.

Furthermore, the representative appeared to raise the issue of whether a collective extraschedular rating is warranted when considering the combined effect of his service-connected tinnitus.  See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The Board does not find that an extraschedular rating is warranted when considering the combined effects of the Veteran's hearing loss and tinnitus.  Other than a bald contention, the representative did not set forth how the collective impact of the Veteran's service-connected disabilities present an exceptional or unusual disability picture such that the schedular criteria are inadequate and the Board cannot discern how it is so.  Over the appeal period, the Veteran's ratings for these two disabilities combine to 10 percent and 20 percent under the combined ratings table of 38 C.F.R. § 4.25.  He is now considered 80 percent efficient and the evidence does not show a different disability picture such that the Veteran's disabilities combine differently and so exceptionally that he is for instance only 70 percent efficient.  Thus, an extraschedular rating is not warranted on a combined-effects basis.

In sum, the Board does not find that referral to the Director of Compensation for extraschedular consideration is warranted in this non-exceptional case.


ORDER

Prior to June 10, 2015, an initial compensable disability rating for hearing loss is denied.

Since June 10, 2015, a rating in excess of 10 percent for hearing loss is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


